Citation Nr: 9906076	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-06 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This appeal arises from a rating decision of April 1996 from 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A personal hearing was held at the RO in March 1997.  

The veteran appears to be raising the issue of a total rating 
for compensation purposes based on individual 
unemployability.  This issue has not been developed for 
appellate consideration and is referred to the RO for all 
action as appropriate.


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
Regarding the increased rating claim, a claim that a disorder 
has become more severe is well grounded where the disorder 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1991).  

The veteran was most recently afforded a VA PTSD examination 
in August 1995.  The examination report indicates that the 
veteran attended clinics at the Tuskegee, Alabama VA Medical 
Center for his PTSD.  It was also noted that he had also been 
treated for his PTSD at the VA outpatient clinic in Columbus, 
Georgia.  A review of the August 1995 examination report also 
shows that a Global Assessment of Functioning (GAF) scale 
score was not provided.  

During the course of the veteran's appeal, the rating 
criteria for mental disorders was revised, effective November 
7, 1996.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990). 

In this regard, a review of the Statement of the Case (SOC) 
and Supplemental Statement of the Case (SSOC) shows that the 
old criteria for rating mental disorders was not included. 

In view of these facts, the case is REMANDED to the RO for 
the following actions:

1.  The RO should request the veteran to 
identify all private and VA facilities 
where he has received treatment since 
January 1997.  After obtaining any 
necessary authorization, the RO should 
then obtain medical records from all 
sources identified by the veteran, which 
are not already of record.  The RO should 
request the veteran to indicate all 
disabilities on which he is basing the 
claim for non-service connected pension 
benefits.  The RO should also inform the 
veteran that he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should obtain all treatment 
records from the VAMC in Tuskegee, Alabama 
(from June 1997) and from the VAMC in 
Columbus, Georgia (from January 1997) to 
the present.  

3.  A VA examination by a psychiatric 
should be performed in order to determine 
the severity of the veteran's service-
connected PTSD.  The claims folder, 
copies of both the old and revised rating 
criteria, and a copy of this Remand 
should be furnished to the examiner in 
conjunction with the examination.  The 
psychiatrist is requested to note that 
the claims folder has been reviewed.  All 
indicated tests should be performed.  It 
is requested that the examiner include in 
the report, the medications the veteran 
is taking for his PTSD.  The examiner is 
requested to comment on the presence or 
absence of the manifestations described 
in both the old and revised rating 
criteria.  The examiner should also 
provide an opinion on the degree of 
social and industrial impairment caused 
by the service-connected PTSD.  It is 
also requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorder 
(DSM-IV).  It is imperative that the 
examiner includes a definition of the 
numerical code assigned under DSM-IV. 

4.  The RO is requested to ensure that a 
VA examination has been conducted 
regarding all claimed disabilities on 
which the veteran is basing the claim for 
non service connected pension benefits.

5.  The RO is requested to notify the 
veteran of 38 C.F.R. § 3.655 (1998) as it 
relates to the failure to report for a VA 
examination.

6.  After the development requested above 
has been completed, the RO should 
readjudicate the issues currently on 
appeal, to include consideration of both 
the old and new rating criteria for 
mental disorders.

If the decision as to either issue currently before the Board 
on appeal remains adverse to the veteran, he and his 
representative should be furnished a SSOC, which includes the 
old rating criteria for mental disorders and afforded a 
reasonable period of time within which to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  No further 
action is required of the veteran unless he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


